J-S27039-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

TYRON HANDY,

                            Appellant                No. 1653 EDA 2016


             Appeal from the Judgment of Sentence April 22, 2016
             in the Court of Common Pleas of Philadelphia County
               Criminal Division at No.: CP-51-CR-0009660-2011


BEFORE: GANTMAN, P.J., OTT, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                               FILED JULY 07, 2017

        Appellant, Tyron Handy, appeals from the judgment of sentence

imposed on April 22, 2016, following the revocation of his probation.

Specifically, he challenges the discretionary aspects of his sentence.    We

affirm.

        We take the factual and procedural history in this matter from our

review of the certified record and the trial court’s July 20, 2016 opinion. On

October 13, 2011, Appellant entered a negotiated guilty plea to burglary and

conspiracy.1 Pursuant to the plea agreement, on November 10, 2011, the

trial court sentenced him to not less than six nor more than twenty-three

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S.A. §§ 3502(a) and 903, respectively.
J-S27039-17



months of incarceration, followed by three years of probation for burglary; it

did not impose a sentence for conspiracy.

        Appellant was released on parole on February 28, 2013.                After a

violation of probation hearing on March 21, 2014, the trial court continued

Appellant’s probation.       Less than three months later, on June 10, 2014,

Appellant was arrested and charged with third-degree murder for his

participation in a shootout. On November 30, 2015, Appellant pleaded guilty

to murder of the third-degree2 and was sentenced to not less than twenty

nor more than forty years of imprisonment.

        On April 22, 2016, the trial court conducted a revocation of probation

hearing, where it found that Appellant’s third degree murder conviction

placed him in direct violation of his probation.               The court revoked his

probation and sentenced Appellant to not less than nine nor more than

eighteen years of imprisonment, to run consecutive to the sentence for

third-degree     murder.        Appellant      filed   a   post-sentence   motion   for

reconsideration on April 29, 2016, which was denied by operation of law.

See Pa.R.Crim.P. 708(E) (“A motion to modify a sentence imposed after a

revocation shall be filed within [ten] days of the date of imposition.              The




____________________________________________


2
    18 Pa.C.S.A. § 2502(c).




                                           -2-
J-S27039-17



filing of a motion to modify sentence will not toll the [thirty]-day appeal

period.”). This timely appeal followed.3

       Appellant raises one question for our review.

             [Whether] the [trial] court abuse[d] its discretion by failing
       to responsibly fashion an individualized sentence where, during a
       perfunctory four-minute violation of probation hearing, the court
       revoked [A]ppellant’s probation and imposed a manifestly
       excessive sentence of [nine] to [eighteen] years’ incarceration,
       ordered to run consecutive to another judge’s sentence of
       [twenty-five] to [sixty] years’ incarceration, without considering
       or even having knowledge of a single aspect of [A]ppellant’s
       background or character, and without disclosing in open court
       anything other than a boilerplate statement of reasons for the
       sentence imposed?

(Appellant’s Brief, at 3).

       Appellant’s issue challenges the discretionary aspects of his sentence.

This Court has concluded that a challenge to a discretionary sentencing

matter after revocation of probation proceedings is within the scope of its

review. See Commonwealth v. Ferguson, 893 A.2d 735, 737 (Pa. Super.

2006), appeal denied, 906 A.2d 1196 (Pa. 2006).

       Such a challenge to the discretionary aspects of a sentence is
       not appealable as of right. Rather, Appellant must petition for
       allowance of appeal pursuant to 42 Pa.C.S.A. § 9781.
       Commonwealth v. Hanson, 856 A.2d 1254, 1257 (Pa. Super.
       2004).

               Before we reach the merits of this [issue], we must
          engage in a four part analysis to determine: (1) whether
____________________________________________


3
  Pursuant to the trial court’s order, Appellant filed his statement of errors
complained of on appeal on July 6, 2016. The trial court issued its opinion
on July 20, 2016. See Pa.R.A.P. 1925.



                                           -3-
J-S27039-17


         the appeal is timely; (2) whether Appellant preserved his
         issue; (3) whether Appellant’s brief includes a concise
         statement of the reasons relied upon for allowance of
         appeal with respect to the discretionary aspects of
         sentence; and (4) whether the concise statement raises a
         substantial question that the sentence is appropriate under
         the sentencing code.      The third and fourth of these
         requirements arise because . . . [Appellant] must petition
         this Court, in his concise statement of reasons, to grant
         consideration of his appeal on the grounds that there is a
         substantial question. Finally, if the appeal satisfies each of
         these four requirements, we will then proceed to decide
         the substantive merits of the case.

      Commonwealth v. Austin, 66 A.3d 798, 808 (Pa. Super.
      2013)[, appeal denied, 77 A.3d 1258 (Pa. 2013)] (citations
      omitted); see also Commonwealth v. Kalichak, 943 A.2d
285, 289 (Pa. Super. 2008) (“[W]hen a court revokes probation
      and imposes a new sentence, a criminal defendant needs to
      preserve challenges to the discretionary aspects of that new
      sentence either by objecting during the revocation sentencing or
      by filing a post-sentence motion.”) [(citation omitted)].

Commonwealth v. Colon, 102 A.3d 1033, 1042-43 (Pa. Super. 2014),

appeal denied, 109 A.3d 678 (Pa. 2015).

      Here, Appellant has properly preserved his issue by filing a post-

sentence motion for reconsideration of sentence, which was denied by

operation of law, and a timely appeal.           Appellant’s brief contains a Rule

2119(f) concise statement of reasons relied on for allowance of appeal.

(See Appellant’s Brief, at 9-11). In it, Appellant argues that the trial court

failed to consider the factors set forth in the sentencing code, to order a pre-

sentence investigation report (PSI), and to state the reasons for the

sentence imposed on the record. (See id. at 10-11). “We have held that an

appellant’s   allegation   that   the   trial   court   imposed   sentence   without



                                         -4-
J-S27039-17



considering the requisite statutory factors or stating adequate reasons for

dispensing with a pre-sentence report does raise a substantial question.”

Commonwealth v. Flowers, 950 A.2d 330, 332 (Pa. Super. 2008) (citation

and internal quotation marks omitted).           Thus, Appellant has presented a

substantial question and we will proceed to the merits of his claim.

       Our standard of review of an appeal from a sentence imposed

following the revocation of probation is well-settled:         “Revocation of a

probation sentence is a matter committed to the sound discretion of the trial

court and that court’s decision will not be disturbed on appeal in the absence

of an error of law or an abuse of discretion.” Colon, supra at 1041 (citation

omitted).

       In his issue, Appellant claims that the trial court did not consider the

relevant sentencing factors and did not fashion an individualized sentence.

(See Appellant’s Brief, at 14-25). Specifically, he claims that the court failed

to consider his background and character, and failed to state adequately its

reasons on the record for imposing its sentence.4          (See id. at 14).   We

disagree.

____________________________________________


4
  Appellant also argues that the court erred in failing to order a PSI, or state
on the record its reasons for not doing so. (See Appellant’s Brief, at 19-21).
However, as noted by the Commonwealth, Appellant failed to object to the
lack of PSI either during the violation of probation hearing or in his post-
sentence motion, and failed to include it in his statement of errors
complained of on appeal. (See N.T. Hearing, 4/22/16, at 1-8; Motion for
Reconsideration, 4/27/16, at unnumbered pages 1-3; Statement of Errors
(Footnote Continued Next Page)


                                           -5-
J-S27039-17


            Upon revoking probation, a sentencing court may choose
      from any of the sentencing options that existed at the time of
      the original sentencing, including incarceration. 42 Pa.C.S.A. §
      9771(b). “[U]pon revocation [of probation] . . . the trial court is
      limited only by the maximum sentence that it could have
      imposed originally at the time of the probationary sentence.”
      Commonwealth v. Infante, 63 A.3d 358, 365 (Pa. Super.
      2013) (internal quotation marks and citations omitted). . . .

Colon, supra at 1044. “A sentencing court need not undertake a lengthy

discourse for its reasons for imposing a sentence or specifically reference the

statute in question, but the record as a whole must reflect the sentencing

court’s consideration of the facts of the crime and character of the offender.”

Commonwealth v. Crump, 995 A.2d 1280, 1283 (Pa. Super. 2010), appeal

denied, 13 A.3d 475 (Pa. 2010) (citation omitted).         “[O]ur sentencing

guidelines are not required to be consulted” when sentencing upon

revocation. Commonwealth v. Cartrette, 83 A.3d 1030, 1040 (Pa. Super.

2013) (citing 204 Pa. Code. § 303.1(b)).

      Here, the record reveals that the court was familiar with Appellant

because it had accepted his burglary plea, and sentenced him accordingly.

(See Negotiated Guilty Plea Sentence, 11/10/11, at 1; Written Guilty Plea

Colloquy, 10/13/11, at 4). At the revocation hearing, the court considered

Appellant’s criminal history, and specifically the fact that Appellant was on

probation for burglary when he committed third degree murder by shooting

                       _______________________
(Footnote Continued)

Complained of on Appeal, 7/06/16; see also Commonwealth’s Brief, at 5).
Therefore, we deem this argument waived, and limit our analysis to
considering only those arguments that were properly preserved.



                                            -6-
J-S27039-17



and killing the victim. (See N.T. Hearing, at 3-6). Although Appellant now

complains that the court did not have enough information to fashion an

individualized sentence, he declined the opportunity to testify on his own

behalf to provide any such material at the hearing. (See id. at 6). In fact,

as stated previously, Appellant did not challenge the court’s decision not to

order a PSI, either at the hearing or in his post-sentence motion.           (See

supra at 5 n.4).

       Furthermore, although the court did not “undertake a lengthy

discourse for its reasons for imposing [the] sentence[,]” Crump, supra at

1283 (citation omitted), it did set forth its reasons. (See N.T. Hearing, at 6)

(“Well, I’m going to impose a sentence for the protection of the community,

prevention, punishment, rehabilitation and to vindicate the authority of the

Court, because you were on my probation at the time and you should not

have been committing crimes.”).

       Moreover, we note that the maximum sentence that the court could

have    imposed    at   Appellant’s   initial   sentencing   was   twenty   years’

incarceration.     (See id. at 7).      Therefore, the sentence levied upon

revocation, of not less than nine nor more than eighteen years of

incarceration, is within the maximum sentence that could have been

enforced. See 42 Pa.C.S.A. § 9771(b); Colon, supra at 1044.

       Thus, we conclude that the record reflects the court’s reasons for

Appellant’s sentence and its consideration of the circumstances of the

offense, Appellant’s background, and his character. See Crump, supra at

                                       -7-
J-S27039-17



1283.    The record also reflects that the sentence imposed was within the

maximum sentence that could have been imposed originally.       See Colon,

supra at 1044. Accordingly, the court did not err or abuse its discretion in

this regard. See id. at 1041. Appellant’s issue lacks merit.

        Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/7/2017




                                    -8-